Citation Nr: 1433778	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  11-21 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to December 17, 2009 for the grant of a 100 percent schedular rating for the Veteran's service connected PTSD.  


REPRESENTATION

Appellant represented by:	Jill Mitchell, Esq. 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1966 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of September 2009, May 2010 and November 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In the May 2010 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a leg condition, prostate condition, heart condition and muscle condition.  Although the Veteran filed a timely notice of disagreement and submitted a complete substantive appeal in the form a VA Form 9, dated August 2011, the Veteran later amended the issues on appeal in an October 2013 letter from his representative and withdrew his claims for a leg condition, prostate condition, hearing condition and muscle condition.  Accordingly, these issues are not in appellate status and will be discussed no further herein.  See Hanson v. Brown, 9 Vet. App. 29, 32 (1996) (noting that Veterans are as free to withdraw claims as they are to file them and that once a claim is withdrawn it ceases to exist); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  


FINDINGS OF FACT

1.  In December 2007, the Veteran filed a claim for PTSD.  The claim was denied in a February 2009 rating decision.  The Veteran filed a timely notice of disagreement in April 2009 in addition to submitting additional evidence in support of his claim and the RO subsequently granted service connection for PTSD in a September 2009 rating decision.  

2.  The September 2009 rating decision was not final as the December 2009 statement of the Veteran could be construed as a notice of disagreement (NOD) and submitted additional evidence within the one year appeal period.  

3.  In April 2010, the Veteran underwent a VA examination in conjunction with his appeal for PTSD.  As a result of this examination, the RO issued another rating decision in May 2010 granting a 70 percent evaluation for his service connected PTSD with an effective date of December 17, 2009.  

4.  The Veteran filed a timely NOD of the May 2010 rating decision claiming that he was unemployed due to his service connected PTSD; he requested a higher rating as well as consideration for TDIU. 

5.  The RO issued another rating decision in November 2011 granting a 100 schedular rating for the Veteran's service connected PTSD.   

6.  There is sufficient evidence of record that the PTSD symptoms upon which the Veteran was granted a 100 percent schedular rating have been present throughout the entire appeal period.  


CONCLUSION OF LAW

The criteria for an effective date of December 1, 2007, for a 100 percent schedular evaluation for service connected PTSD has been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an effective date prior to December 17, 2009 for his 100 percent schedular evaluation of his service connected PTSD.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the evidence of record does support the Veteran's contentions, and resolving all reasonable doubt in favor the Veteran the appeal is granted.  

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation, which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400. 

As specifically provided in 38 U.S.C.A. § 5110(b)(1), the effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or the release, if application therefore is received within one year from such date of discharge or release.  See 38 C.F.R. § 3.4(b)(1) (defining "disability compensation" as basic entitlement for a veteran who is disabled as a result of a disease or injury incurred or aggravated in the line of duty in active service).  Moreover, the implementing regulation provides that the effective date for an award of direct service connection will be the day following separation from service or the date entitlement arose if the claim is received within one year after service separation; otherwise, the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  There are three possible effective dates for an increased rating depending on the facts of the case.  If an increase in disability occurs after the claim is filed, the effective date is the date that the increase is shown to have occurred (date entitlement arose). 38 C.F.R. § 3.400(o)(1).  If an increase in disability precedes the claim by a year or less, the effective date is the date that the increase is shown to have occurred (factually ascertainable).  38 C.F.R. § 3.400(o)(2). If an increase in disability precedes the claim by more than a year, the effective date is the date that the claim is received (date of claim).  38 C.F.R. § 3.400(o)(2); see also Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) (explaining the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide veterans with a one-year grace period for filing a claim following an increase in a service-connected disability).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim. 38 C.F.R. § 3.155.  The mere presence of medical evidence of a disability does not constitute a claim; rather, the veteran must assert a claim either expressly or impliedly.  VA is not required to conjure up issues not raised by the claimant. Brannon v. West, 12 Vet. App. 32, 35 (1998). 

The Veteran filed a service connection claim for PTSD in December 2007.  The RO granted the claim for PTSD in September 2009 and granted a 30 percent evaluation effective December 1, 2007.  The RO based this evaluation on a VA treatment note diagnosis, lay statements from the Veteran's wife, mental health treatment notes from the Dallas VA and statements in support of claim made by the Veteran.  The RO did not provide the Veteran with a VA psychiatric examination at this time.  In December 2009, the Veteran submitted a statement requesting an increased percentage for his PTSD and also reported that he ended his employment because of his PTSD.  There was no indication that the Veteran challenged the effective date for the grant of service connection.

The RO construed the December 2009 statement as a new claim and ordered a VA examination which took place in April 2010.  As a result of this examination, the RO granted a 70 percent evaluation for PTSD in May 2010.  However, the RO granted this evaluation back to the new "claim" of December 17, 2009 and did not go back to the original date of claim of December 1, 2007.  The Veteran filed a timely NOD as to the rating and effective date of the PTSD and submitted additional treatment notes from the VA Mental Health clinic in Dallas to support his claim.  This appeal followed.  During the pendency of the appeal the RO granted an increased 100 percent evaluation back to the December 17, 2009.  

A review of the record reflects that the September 2009 rating decision was not final.  Specifically, in December 2009, less than three months after the September 2009 rating decision was issued, the Veteran filed a statement requesting an increase in his rating for PTSD.  The RO construed this statement to be a new claim.  The fact the RO treated a submission as a new claim does "not foreclose the possibility that it may have also contained new and material evidence" pertaining to the prior claim and did not relieve VA of its obligations under 3.156(b).  Bond v. Shinseki, 659 F.3d 1362, 1368 (Fed. Cir. 2011).  

In this case, the December 2009 statement provided additional evidence as to current symptoms.  Furthermore, based upon that statement the RO afforded the Veteran a VA psychiatric examination in April 2010, also within one year of the September 2009 rating decision.  Under § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the BVA without consideration in that decision in accordance with the provisions of 20.1304(b)(1)) it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  

When 3.156(b) applies, and evidence is received during the appeal period following a disallowance, resulting in a later grant of service connection, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).  In such cases a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim." Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); See also Young v. Shinseki, 22 Vet. App. 461, 466 (2009)("When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final."); Muehl v. West, 13 Vet. App. 159, 161-62 (1999)(holding that when VA fails to consider new and material evidence submitted within the one-year period pursuant to 3.156(b) and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final); King v. Shinseki, 23 Vet. App. 464, 467 (2010)(Citing § 3.160(c), definition of pending claim, the CAVC held that if new and material evidence had been submitted but had not been acted upon, the Veteran's claim could still be pending until a decision had been made on that evidence).

Accordingly, based upon the submission of new evidence, the September 2009 rating decision was not final.  As such, the applicable date of claim for determining the effective date is December 7, 2007.  

Having determined the applicable date of claim to be December 2007, the other question is when entitlement to the benefit arose.  Here, the Board finds that the record reflects the PTSD has been of similar symptomatology throughout the appeal.  In January 2008, the Veteran began receiving treatment at the Dallas VA Mental Health department.  Treatment notes discuss a high level of impairment due the Veteran's PTSD diagnosis.  In March 2009, the Veteran's treating psychiatrist submitted a letter on the Veteran's behalf.  This letter states that he had been treating the Veteran for one year and that the Veteran is severely disabled by PTSD.  Another treatment note from February 2009 states the Veteran is severely disabled by his PTSD. 

The RO afforded the Veteran a VA psychiatric examination in April 2010.  At the examination, the Veteran was diagnosed with PTSD, chronic, severe and given a GAF of 40-45.  Of interest to the Board is the examiner's statement that the Veteran was last rated in September 2009, and the Veteran stated that not much has changed since then.  The examiner described the Veteran as being highly paranoid.  Further, the examiner stated that the Veteran's PTSD caused him to be deficient in most areas, including work, family relations, thinking and mood.  "The Veteran's combination of scale elevations is suggestive of an individual who shows signs of both mood disturbance and psychotic thought process with likely somatic delusions.  He did produce a significant elevation on the PK scale which is elevated to a T-score of 92.  This is well above accepted cutoff score for post-traumatic stress disorder diagnosis."  Lastly, and of great importance, the examiner noted that he does see signs of more impairment than the Veteran was rated for and, in fact, he did not appear to have had a formal compensation and pension examination yet to address his degree of impairment and that his rating was based on treatment notes.  

Due to the Veteran's TDIU claim he was afforded another VA examination in September 2011.  The examiner stated that the Veteran had chronic PTSD and a GAF score of 40.  The examiner noted that the Veteran's inability to form relationships and his cognitive impairment severely limit his ability to work.  He has cognitive and emotional deficits that preclude any likelihood of him maintaining gainful employment.  Paranoia will impair his ability to form effective relationships and delusional thinking will stifle any attempt at sustaining productive activities.  Lastly, the examiner noted that he has total occupational and social impairment.    

Based upon the statements made by the two examiners and notations made in the Veteran's mental health treatment notes, the Board opines that the severity of the PTSD has been relatively constant since the Veteran first filed his claim.  The Board notes that although the date stamp of the claim was December 7, 2007, the RO granted an effective date for the grant of service connection of December 1, 2007.  The Board therefore grants an effective date of December 1, 2007 at an evaluation of 100 percent for the Veteran's service connected PTSD.  

Duty to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

An effective date of December 1, 2007, for the grant of a 100 percent schedular evaluation for service connected PTSD is granted.  


____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


